Citation Nr: 1502255	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  11-07 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for a right ear hearing loss disability. 

2.  Entitlement to service connection for a left ear hearing loss disability. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and D. W., spouse



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Air Force (USAF) from September 1966 to October 1970. 

These matters come before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA). By that rating action, the RO denied service connection for a bilateral hearing loss disability and tinnitus. The Veteran appealed this rating action to the Board.

In August 2012, the Veteran and his spouse, D. W., testified before the undersigned at the above RO.  A copy of the hearing transcript has been uploaded to the Veteran's Veterans Benefits Management System (VBMS) claims file.  

In August 2014, the Board remanded the claims to the RO for additional development.  The requested development has been completed and the matters have returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  The Veteran's February 1966 enlistment examination report does not contain any notation of any chronic left or right ear hearing loss disability and his ears were contemporaneously evaluated as "normal;" thus, the presumption of soundness attaches with respect to both ears. 

2.  Right and left hearing loss disabilities were not present during military service or for several decades thereafter and there is no competent evidence of record otherwise linking them to an incident of service origin, to include acoustic trauma.

3.  The competent and probative evidence of record reflects that the Veteran's tinnitus has not been found to be causally related to military service, but has been attributed to his right and left ear hearing loss disabilities.


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred in or aggravated by active military service, nor may sensorineural right ear hearing loss be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.307, 3.309, 3.385 (2014). 

2.  A left ear hearing loss disability was not incurred in or aggravated by active military service, nor may sensorineural left ear hearing loss be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.307, 3.309, 3.385 (2014).

3.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via an April 2010 letter of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO in June 2010. Nothing more was required. 

The Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008). 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the claims decided herein, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs) and VA treatment and examination records.   

In its August 2014 remand directives, the Board specifically requested that the RO obtain outstanding VA treatment records and schedule the Veteran for a VA examination with an opinion to determine, in pertinent part, the etiology of his right and left hearing loss disabilities and tinnitus.  Pursuant to the remand directives, treatment records, dated from July 2009 to September 2014, from the VA Medical Center (VAMC) in Pittsburgh, Pennsylvania, were obtained and associated with the record.  In addition, in September 2014, a VA audiologist examined the Veteran to determine the etiology of his right and left hearing loss disabilities and tinnitus.  A copy of the September 2014 VA examination report has been associated with the records.  

The VA audiologist's opinion was based on a review of the entire claims file, to specifically include the Veteran's STRs, as well as medical literature (i.e., a 2006 study by the Institute of Medicine (IOM)).  The Board finds the September 2014 VA audiologist's opinion to be adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Indeed, the medical evidence has been thoroughly developed in this case.  As explained below, the competent and credible evidence fails to support a finding that the Veteran's right and left hearing loss disabilities and tinnitus are etiologically related to acoustic trauma that he sustained during his period of active military service.  Thus, no additional medical examination or opinion is necessary under the circumstances of this case.  There is no other evidence of record that is supportive of the claims. 

In addition, and as noted in the Introduction, the Veteran testified before the undersigned in August 2012 in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the August 2012 hearing, the undersigned identified the issues on appeal. (Transcript (T.) at page (pg.) 2)).  Therefore, not only were the above-cited issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issue material to substantiating the claim" was also fully explained.  See Bryant, 23 Vet. App. at 497.  In fact, the Veteran testified that he had continued to seek VA treatment for his disabilities.  (T at pages (pgs.) 8-9)).  

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims in the decision below.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims. 

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the service connection issues decided herein.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v Principi, 16 Vet. App. 183 (2002).

II. Laws and Regulations

Service connection-general criteria

 Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111. 

To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. The claimant is not required to show that the disease or injury increased in severity during service before the VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 03-2003 (July 16, 2003). 

In certain situations, a veteran's own statements that his current disorder or disease preexisted his active service may serve, even in the absence of verifying clinical evidence, as clear and unmistakable evidence sufficient to rebut the presumption of soundness. See Harris v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000), which noted that 38 U.S.C.A. § 1111 does not limit the kind of evidence that can be used to rebut the presumption of soundness to medical evidence, and, that 38 C.F.R. § 3.304(b) in fact notes the need to consider the history of pre-service conditions recorded at the time of examination as well as other evidence of record. 

If a pre-existing disorder is noted upon entry into service, the veteran cannot bring a claim for service incurrence for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply, and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

An important distinction between section 1111's aggravation prong of the presumption of soundness and section 1153's presumption of aggravation is the burden of proof.  Under section 1111, the burden is on the Government to show by clear and unmistakable evidence that there was no increase in disability in service or, that any increase was due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). Under section 1153, however, the appellant bears the burden of showing that his preexisting condition worsened in service.  Id.  Once the veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease. Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).

The second and third elements of service connection may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system (sensorineural hearing loss).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue. 38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

III. Analysis

The Veteran seeks service connection for right and left hearing loss disabilities and tinnitus.  
Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014). 

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) stated in Hensley v. Brown, 5 Vet. App. 155 (1993), that it has held the above regulation, although prohibiting an award of service connection where audiometric test scores are within established limits, does not prevent a veteran from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  See Hensley, supra (noting that a loss of 20 decibels or more could indicate some hearing loss, albeit not meeting the thresholds of 38 C.F.R. § 3.385).

The Veteran contends, in part, that he has right and left hearing loss disabilities that are the result of in-service acoustic trauma while working and sleeping near the flight line during active duty in Alaska and as a training Non Commission Officer in an airplane hangar in Montana without hearing protection.  (See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received by the RO in January 2010; VA Form 9, received by the RO in March 2011; May 2010 VA Audio examination report; and, T. at pg. 4).  He maintains that after service, he worked in a management position at a manufacturing canning plant that required hearing protection to be worn, if necessary.  (See VA Form 9, received by the RO in March 2011).

With respect to Hickson element number one (1), evidence of current disabilities, the Board finds that a May 2010 VA audiometric examination revealed that the Veteran has right and left hearing loss disabilities for VA compensation purposes in accordance with 38 C.F.R. § 3.385 because he had 40 decibel losses in each ear at 2000 Hertz.  (See May 2010 VA Audiological examination report, received and uploaded to the Veteran's VBMS electronic claims file on May 20, 2010).  During that examination, the Veteran subjectively complained of having tinnitus, bilaterally.  Thus, the Board finds that element number one (1), evidence of current right and left hearing loss disabilities for VA compensation purposes and tinnitus, have been met.  

Turning to Hickson element number two (2), evidence of in-service disease or injury, the Board will concede that the Veteran was exposed to acoustic trauma during his period of military service.  The Veteran's DD 214 from his period of active military service in the USAF reflects that he was last stationed at Malmstrom Air Force Base (AFB) in Great Falls, Montana, as a training specialist.  The Board finds that it has little reason to doubt the credibility of the Veteran's assertions of exposure to acoustic trauma; thus, in-service noise exposure is thereby conceded.  38 U.S.C.A. § 1154(a) (West 2014).

The Veteran's February 1966 enlistment examination report showed auditory thresholds converted from the American Standards Association (ASA) units to the current International Standards Organization (ISO) units of 20 at 500 and 3000 Hertz and 25 at 2000 Hertz in the left ear, there was some indication of reduced hearing in the left ear hearing at service entrance.  See Hensley, supra.  These findings were not otherwise supported by a diagnosis of hearing loss disability in the left ear.  This same examination report revealed audiogram findings, converted into ISO units, which were consistent with normal hearing for the right ear.  38 C.F.R. § 3.385; Hensley supra.  On an accompanying Report of Medical History, the Veteran denied having had hearing loss.  

The remainder of the Veteran's STRs are devoid of any subjective complaints or clinical findings referable to hearing loss and tinnitus.  An April 1970 service separation examination report showed auditory thresholds of 20 at 2000 to 4000 Hertz in the right ear and 20 or higher in the left ear, with the exception of 15 at 1000 Hertz.  Thus, there was evidence of some hearing loss in both ears at service separation.  Hensley, supra.  On an accompanying Report of Medical History, the Veteran denied having had ear trouble. 

Notwithstanding the clinical evidence of a hearing threshold of 20 at 500 and 3000 Hertz and 25 at 2000 Hertz in the left ear after conversion from ASA to ISO units Hertz at service enlistment, which represented some degree of left ear hearing loss pursuant to Hensley, no clinical notation of any defect relating to the state of the Veteran's left or right ears was presented in the February 1966 service examination report.  The examining clinician deemed the Veteran to have been medically qualified for enlistment into active duty.  There was simply no indication/notation of any left or right ear hearing loss diagnosis or defect at service entrance in February 1966.  Thus, the Board finds that the presumption of sound condition at service entrance attaches with respect to both ears, and his claim of entitlement to service connection for right and left hearing loss disabilities are ones of direct service connection.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.306. 

Thus, the primary question is whether the Veteran's right and left hearing loss disabilities for VA compensation purposes and tinnitus are etiologically related to the Veteran's in-service acoustic trauma.  A supporting nexus opinion is not contained in the record.  In fact, there is a VA September 2014 opinion that is against the claim.

The September 2014 opinion was provided after the Board found a previous May 2010 opinion to be of limited probative value with respect to the Veteran's hearing loss and tinnitus because it was based on an incomplete record, specifically excluding the Veteran's in-service audiograms that contained some evidence of reduced hearing in the left ear at service entrance and in both ears at discharge in April 1970.  This deficiency triggered the Board's request for a new VA audiological examination in its August 2014 remand directives.  A VA audiologist examined the Veteran in September 2014.  The diagnosis was sensorineural hearing loss.  After a review of the Veteran's VBMS electronic claims file, the VA audiologist concluded that objective testing showed no increase beyond normal progression or aggravation during his period of military service.  In this regard, she noted that when comparing the Veteran's February 1966 and April 1970 enlistment and separation audiometric evaluations, respectively, there was no significant threshold variability in the comparison of thresholds from 500-6000 Hertz.  The VA audiologist further maintained that while an auditory threshold of 30 decibels at 3000 Hertz in the left ear was considered impaired hearing, it reflected only a five (5) decibel shift when compared to enlistment.  Thus, the VA audiologist concluded that objective testing showed no increase beyond normal progression or aggravation of the Veteran's left or right ear hearing loss during service.  

In reaching her conclusions, the September 2014 VA audiologist referenced a 2006 study of the IOM.  In that study, the IOM stated that based on current understanding of auditory physiology, hearing loss from noise injuries occurred immediately following exposure.  The IOM indicated that there was no scientific basis to conclude that permanent hearing loss directly attributed to noise exposure would develop long after noise exposure.  Thus, the VA audiologist opined that given that there was no hearing loss of significant threshold changes that occurred during military service, the Veteran's hearing loss was not caused by or a result of his military service.  (See September 2014 VA examination report, received and uploaded to the Veteran's VBMS electronic claim file on October 7, 2014).  

Regarding the Veteran's tinnitus, the September 2014 VA examiner opined that it was at least as likely as not a symptom associated with his hearing loss.  The VA audiologist reasoned that tinnitus was known to be a symptom of hearing loss.  Id. As the Veteran's hearing loss has not been found to have been of service origin, service connection for tinnitus as a result thereof cannot be established.  38 C.F.R. § 3.310 (2014). 

The September 2014 VA audiologist's opinion is against the claims for service connection for right and left hearing loss disabilities and tinnitus, is uncontroverted and is consistent with the above-cited STRs.  

The Board emphasizes that it considers the September 2014 VA audiologist's opinion to be competent, well-supported and essentially uncontroverted evidence against the claims for service connection for right and left ear hearing loss disabilities and tinnitus. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting a veteran's position).

Moreover, as there is there is no evidence of any hearing loss for VA compensation purposes and/or subjective complaints of tinnitus within a year of the Veteran's discharge from active service in October 1970 respectively, service connection for these disabilities on a presumptive basis is also not warranted. 38 C.F.R. §§ 3.307, 3.309.

Conclusion

With respect to any complaints of continuity of symptomatology of hearing loss since active military service that the Veteran might proffer, the Board finds not to be credible.  His service treatment records include no reference to complaints of hearing loss. The Veteran denied having had any ear trouble on Report of Medical History accompanied with the April 1970 service separation examination.  VA received the Veteran's initial claim for service connection for hearing loss disabilities in January 2010.  (See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received by VA in January 2010).  

As noted by the September 2014 VA examiner, the first diagnosis/documentation of any hearing loss was at a VA facility in February 2009).  (See September 2014 VA examination report, at pg. 4).  A July 2009 VA treatment report reflects that the Veteran denied having any tinnitus.  (See VA treatment reports, dated from July to August 2009, labeled as "Medical Treatment Record-Government Facility," received and uploaded to the Veteran's VBMS electronic claims file on April 6, 2010).  The combination no significant threshold variability in the comparison of thresholds from 500-6000 Hertz from service entrance to separation, as indicated by the September 2014 VA audiologist, and an absence of any medical records of a diagnosis or treatment of a right and/or left ear hearing loss disability, bilaterally, for VA compensation purposes for many years after service, weighs against the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weight heavily against the claim). 

The Board notes that the Veteran is competent to describe his symptoms of hearing loss and tinnitus, or observations thereof, since he was discharged from military service.  The Veteran is equally competent to identify stressful events that occurred during his period of active military service.  However, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  No competent professional has opined that the Veteran's right and left ear hearing loss disabilities for VA compensation purposes and tinnitus are etiologically related to his in-service acoustic trauma.  There is no competent or probative evidence of record that is in support of the claims. 

The Veteran's right and left ear hearing loss disabilities were not noted at his physical examination for service entrance. They, as well as has tinnitus, have not been objectively shown to be etiologically related to his in-service exposure to acoustic trauma or, for bilateral hearing loss, to have manifested to a compensable degree within one year of service discharge in October 1970.  Therefore, the Board concludes that service connection for right and left ear hearing loss disabilities and tinnitus is denied.

						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a right ear hearing loss disability is denied. 

Service connection for a left ear hearing loss disability is denied. 

Service connection for tinnitus is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


